Civil action to recover on promissory note and to foreclose mortgage security.
Plaintiff alleges that she is the owner and holder of a note for $552.50, executed by Willie G. Boykin to J. W. Boyette on 1 December, 1929, payable 1 January, 1931, and secured by mortgage, which allegation is denied in the answer of J. W. Boyette.
When the pleadings were read, the court ruled that the burden of proof was on the defendant; whereupon, the defendant Boyette proffered testimony to the effect that he was the owner of the "Boykin note and mortgage described in the pleadings," which was excluded. Exception.
From a directed verdict and judgment for plaintiff, the defendant Boyette appeals, assigning errors.
The exception to the directed verdict is well taken. Plaintiff offered no evidence under the court's ruling, which was erroneous, and the verdict is unsupported by the record. Hayes v. Green, 187 N.C. 776, 123 S.E. 7;Bank v. School Committee, 121 N.C. 107, 28 S.E. 134.
New trial. *Page 392